Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s arguments on page 7 of the Remarks of “Specifically, Emoto fails to disclose or suggest "windings of a single ply of the first ply material overlaps itself at each subsequent winding forming an external thread whose width is determined by the amount of overlap," as required by Claims 1 and 16” are persuasive.
The closest prior art is considered to be Emoto (U.S. Pat. 5,939,175).  Emoto discloses a single ply of first material (10A) which each subsequent winding forming an external thread and whose height is determined by the thickness of the single ply (col. 2, lines 24-27).
However, Emoto teaches away from overlapping the first ply material.  Emoto discloses in col. 2, lines 29-34: “But, in view of the tests made by the inventor, it is rather hard to layer the material paper with keeping a constant pitch in case of forming the steps by layering the material paper since the diameter of the steps are gradually made larger. Thus, the inventor adopted a material paper having larger thickness.”
Claims 2-15 depend from claim 1.
Claims 17-22 depend from claim 16.
Claims 1-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/12/2022